—In an action, inter alia, to recover unpaid membership dues, the defendants appeal from (1) an order of the Supreme Court, Suffolk County (Gerard, J.), dated October 9, 2001, which granted the plaintiff’s motion for summary judgment and denied their cross motion, inter alia, for summary judgment dismissing the complaint, and (2) a judgment of the same court, entered November 30, 2001, which, upon the order, is in favor of the plaintiff and against them in the principal sum of $25,693.22. The notice of appeal from the order dated October 9, 2001, is deemed to also be a notice of appeal from the judgment (see CPLR 5501 [c]).
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are *285brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The Supreme Court properly granted the plaintiffs motion for summary judgment. The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557). The defendants failed to submit sufficient evidence to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, supra). The Supreme Court also properly denied the defendants’ cross motion, as they failed to establish their prima facie entitlement to judgment as a matter of law (see Zuckerman v City of New York, supra).
The defendants’ remaining contentions are without merit. Santucci, J.P., McGinity, Luciano and Schmidt, JJ., concur.